EXHIBIT 10.2
 
THIS 8% CONVERTIBLE SECURED PROMISSORY NOTE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), NOR UNDER ANY STATE SECURITIES LAW, AND MAY NOT
BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAW OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL, EITHER FROM COUNSEL TO THE COMPANY OR COUNSEL TO THE HOLDER
HEREOF WHO IS REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH 8% CONVERTIBLE
DEBENTURE OR COMMON STOCK MAY BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR APPLICABLE STATE SECURITIES LAWS.
 
Integrated Environmental Technologies, Ltd.
 
8% Convertible Secured Promissory Note
 
$_______                                                      Houston,
Texas                                                      September 23, 2011
 
Integrated Environmental Technologies, Ltd., a Nevada corporation (hereinafter
called the “Company,” which term includes any successor corporation), for value
received, hereby promises to pay to ____________ or his registered assigns,
(hereinafter called “Holder”), the principal sum of _________________
($_________) (or such lesser amount as may be then outstanding hereunder)
together with interest on the amount of such principal sum from time to time
outstanding, payable in accordance with the terms set forth below.
 
The obligations of the Company contained in this Note are secured by the
Security Documents (as hereinafter defined).
 
ARTICLE I
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
1.1           Definitions. For all purposes of this Note, except as otherwise
expressly provided or unless the context otherwise requires:
 
1.1.1           the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;
 
1.1.2           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles (“GAAP”) as promulgated from time to time by the Association of
Independent Certified Public Accountants; and
 
 
1

--------------------------------------------------------------------------------

 
 
1.1.3           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Note as a whole and not to any particular Article,
Section or other subdivision.
 
“Affiliate” of any specified Person means any other Person who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such specified Person.  For purposes of
this definition, control of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether by contract, securities, ownership or otherwise; and the terms
“controlling” and “controlled” have the respective meanings correlative to the
foregoing.
 
“Board of Directors” means the board of directors of the Company as elected from
time to time or any duly authorized committee of that board.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in Houston, Texas are authorized or
obligated by law or executive order to be closed.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether now outstanding or
issued after the date hereof and whether or not certificated, and any and all
warrants, rights or options to purchase any of the foregoing.
 
“Common Stock” means shares of common stock, par value $0.001 per share, of the
Company.
 
“Conversion Price” means the price per share set forth in Section 5.1 (as may be
adjusted from time to time in accordance with the terms of this Note).
 
“Default” means any event which is, or after notice or passage of time would be,
an Event of Default.
 
“Default Rate” means 12% per annum.
 
“Distribution” shall mean and include (a) the payment of any dividends or other
distributions on capital stock of the Company and (b) the redemption,
repurchase, or acquisition of the Company’s securities, unless made
contemporaneously from the net proceeds of the sale of such securities.
 
“Event of Default” has the meaning specified in Section 3.1.
 
“Indebtedness” of any Person means all indebtedness of such Person, whether
outstanding on the date of this Note or hereafter created, incurred, assumed or
guaranteed for the principal of and premium, if any, and interest on all debts
of the Person whether outstanding on the date of this Note or thereafter created
(i) for money borrowed by such Person (including capitalized lease obligations),
(ii) for money borrowed by others (including capitalized lease obligations) and
guaranteed, directly or indirectly, by such Person, or (iii) constituting
purchase money indebtedness, or indebtedness secured by property at the time of
the acquisition of such property by such Person, for the payment of which the
Person is directly or contingently liable, and for all deferrals, renewals,
extensions and refundings of, and amendments, modifications and supplements to,
any of the indebtedness referred to herein.
 
 
2

--------------------------------------------------------------------------------

 
 
“Kinsey” means E. Wayne Kinsey, III.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against,
or interest in property to secure payment of a debt or performance of an
obligation, or other preference, priority or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement and any financing lease having substantially
the same economic effect as any of the foregoing), and the filing of any
financing statement under the Uniform Commercial Code or comparable Applicable
Law of any jurisdiction in order to perfect any of the foregoing.
 
“Market Price”  means, as to any security, the average of the closing prices of
such security’s sales on all domestic securities markets on which such security
may at the time be listed averaged over a period of twenty (20) trading days in
which the stock traded immediately preceding the day as of which “Market Price”
is being determined.  If at any time such security is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board or other domestic
over-the-counter market, the “Market Price” shall be the fair value thereof as
determined in good faith by a majority of the Company’s Board of Directors
(determined without giving effect to any discount for minority interest, any
restrictions on transferability or any lack of liquidity of the Common Stock or
to the fact that the Company has no class of equity registered under the
Securities Act), such fair value to be determined by reference to the price that
would be paid between a fully informed buyer and seller under no compulsion to
buy or sell.
 
“Maturity Date,” when used with respect to this Note, means September 23, 2014
(or such earlier date upon which this Note becomes due and payable under the
Purchase Agreement or any other Transaction Document).
 
“Note” means this 8% Convertible Secured Promissory Note, as hereafter amended,
modified, substituted or replaced.
 
“Obligations” means all obligations (monetary or otherwise, and including all
obligations for principal, interest, fees or any other amount under any
Transaction Document) of each of the Obligors arising under or in connection
with this Note and each other Transaction Document, including, without
limitation, interest accruing after the maturity of this Note and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any of the
Obligors, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with this Note, any other
Transaction Documents or any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Agent or to the
Purchasers that are required to be paid by an Obligor pursuant to the terms of
the Transaction Documents) or otherwise.
 
“Obligors” means the Company, or any other Person obligated under any
Transaction Document.
 
 
3

--------------------------------------------------------------------------------

 
 
 “Permitted Indebtedness” means this Note, any other note issued pursuant to the
Purchase Agreement, that certain 8% convertible debenture in the original
principal amount of $150,000 issued by the Company as of July 7, 2011 in favor
of E. Wayne Kinsey III, that certain 8% convertible debenture in the original
principal amount of $376,125 issued by the Company as of July 7, 2011 in favor
of Zanett, that certain $50,000 Convertible Debenture dated April 12, 2010
issued to Green Energy Metals Fund, L.P., that certain $50,000 Convertible
Debenture dated April 12, 2010 issued to Odysseus Fund, LP, that certain $50,000
Convertible Debenture dated April 12, 2010 issued to David G. Snow, and
unsecured trade payables that are for goods furnished or services rendered in
the ordinary course of business and that are payable in accordance with
customary trade terms.
 
“Permitted Liens” means (i) statutory liens for taxes not yet due or being
diligently contested in good faith and for which appropriate reserves have been
established in accordance with GAAP, (ii) statutory liens of landlords,
carriers, warehousemen, mechanics and materialmen incurred in the ordinary
course of business for sums not yet due, (iii) liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (iv) applicable
easements, restrictive covenants, rights of way and similar restrictions of
record that do not materially impair the present or anticipate value or use of
the encumbered asset, (v) zoning laws and other land use restrictions that do
not materially impair the present or anticipate value or use of the encumbered
asset, and (vi) except for liens securing Indebtedness other than Indebtedness
created by the Transaction Documents, encumbrances, encroachments and other
imperfections of title, licenses or encumbrances of record that do not
materially impair the present or anticipated value or use of the encumbered
asset, and (vii) in the case of leased property, all matters, whether or not of
record, affecting the title of lessor (and any underlying lessor) that do not
materially impair the present or anticipated value or use of the encumbered
asset.
 
“Person” means any individual, limited liability company, corporation,
partnership, joint venture, association, joint-­stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Purchase Agreement” means that certain Note Purchase Agreement dated of even
date herewith, by and among the Company, the Holder and Zanett.
 
“Required Purchasers” has the meaning assigned to such term in the Purchase
Agreement.
 
“Qualified Subordinate Debt” means unsecured debt of the Company that is
convertible to Common Stock and such debt is subordinate to this Note and any
other debt of the Company to the Kinsey or his Affiliates now existing or
hereafter arising.
 
“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Documents” means the Borrower Security Agreement and the Subsidiary
Guaranty, each of even date herewith, the forms of which are attached as
exhibits to the Purchase Agreement.
 
“Stated Rate” means eight percent (8%) per annum.
 
 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary” means a corporation or other entity more than 50% of the
outstanding voting stock of which, or more than 50% of the equity interest in
which, is owned, directly or indirectly, by the Company or by one or more other
Subsidiary of the Company, or by any combination of the Company and one or more
other Subsidiaries.  For purposes of this definition, “voting stock” means stock
which ordinarily has voting power for the election of directors, whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.
 
“Transaction Documents” has the meaning assigned to such term in the Purchase
Agreement.
 
“Zanett” means Zanett Opportunity Fund, Ltd.
 
ARTICLE II
 
COMMITMENT AND ADVANCES
 
2.1           Funding.  Subject to the terms and conditions hereof, and relying
on the representations and warranties set forth herein and in the other
Transaction Documents, Holder agrees to fully fund this Note by wiring $400,000
to the Company at the Closing (as defined in the Purchase Agreement) using the
wiring instructions provided by the Company.  This Note shall mature and be due
and payable in full on the Maturity Date.
 
2.2           Interest and Payment Dates.
 
2.2.1           Subject to the provisions of Article II, Section 2.3, this Note
shall bear interest at the Stated Rate.
 
2.2.2           Interest shall be due and payable quarterly as it accrues, on
the 1st day of each calendar quarter, beginning October 1, 2011, and continuing
regularly thereafter until the Maturity Date, when the entire balance of
principal and accrued interest shall be due and payable.
 
2.2.3           Until the first anniversary of this Note, the interest payable
under this Note may be paid either in cash or in Common Stock of the Company, at
the option of the Company.  Thereafter, at the option of Holder, interest under
this Note shall be payable in cash or Common Stock of the Company.  When
interest owing hereunder is payable in Common Stock, the amount of Common Stock
shall be based on the Market Price.  If there is an election to pay the interest
due on a particular interest payment date in shares of the Company’s Common
Stock, the number of shares issued as payment of the accrued interest shall be
equal to the quotient of the aggregate accrued and unpaid interest divided by
the Market Price on the interest payment date (calculated as to each payment to
the nearest 1/100 of a share).
 
2.3           Default Rate.  If the Company fails to pay the principal of or
interest on this Note or any other amount when due hereunder, the Company shall
on demand from time to time pay interest, to the extent permitted by law, on
such defaulted amount from the date of such Event of Default up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to the Default Rate.
 
2.4           Prepayment.  The Company is not permitted to prepay this Note;
provided that on and after September 23, 2012, the Company may prepay the Note
in whole or in part, without penalty or premium, upon at least five (5) Business
Day's prior written notice given to the Holder, if the Company has raised,
during the period commencing September 1, 2011 and ending on the date of
prepayment, an aggregate amount of $2,000,000 or more resulting from the sale of
Common Stock to any Persons other than Kinsey or his Affiliates.
 
 
5

--------------------------------------------------------------------------------

 
 
2.5           Manner of Payment.  Both principal and interest are payable by
delivery of checks  to Holder at its address as set forth in this Note or wire
transfers pursuant to instructions from Holder; provided that to the extent
permitted or required under Section 2.2.3. above, interest is payable by
certificates of Common Stock of the Company.  If the date upon which the payment
of principal and interest is required to be made pursuant to this Note occurs
other than on a Business Day, then such payment of principal and interest shall
be made on the next occurring Business Day following said payment date and shall
include interest through said next occurring Business Day.
 
ARTICLE III
 
EVENTS OF DEFAULT
 
3.1           An “Event of Default” occurs if:
 
3.1.1           the Company defaults in the payment of the principal or interest
on this Note when such principal or interest becomes due and payable and such
default remains uncured for a period of five days; or
 
3.1.2           an “Event of Default” under any other note issued pursuant to
the Purchase Agreement has occurred (whether or not a “Default” has been
declared by the  holder of such note); or
 
3.1.3           the Company defaults in the performance of any covenant made by
the Company, and such default remains uncured for a period of 30 days after
being given written notice thereof in any of (i) the Purchase Agreement; (ii)
the Registration Rights Agreement (as defined in the Purchase Agreement); (iii)
the Security Documents; or (iv) this Note (other than a default in the
performance of a covenant specifically addressed elsewhere in this Section 3.1);
or
 
3.1.4           any representation or warranty made by the Company in the
Purchase Agreement, the Registration Rights Agreement, or this Note or in any
certificate furnished by the Company in connection with the consummation of the
transaction contemplated thereby or hereby, is untrue in any material respect as
of the date of making thereof; or
 
3.1.5           the Company or any Subsidiary defaults in the payment when due
(whether by lapse of time, by declaration, by call for redemption or otherwise)
of the principal of or interest on any Indebtedness of the Company or such
Subsidiary (other than the Indebtedness evidenced by this Note) having an
aggregate principal amount in excess of $250,000, and such default remains
uncured for a period of 30 days, except for defaults that currently exist under
the following debt instruments:  (i) $50,000 Convertible Debenture dated April
12, 2010 issued to Green Energy Metals Fund, LP; (ii) $50,000 Convertible
Debenture dated April 12, 2010 issued to Odysseus Fund, LP; (iii) $25,000
Convertible Debenture issued to L.J. Tichacek; and (iv) $50,000 Convertible
Debenture dated April 12, 2010 issued to David G. Snow; or
 
3.1.6           a court of competent jurisdiction enters a judgment or judgments
against the Company or any Subsidiary, or any property or assets of the Company
or any Subsidiary, for the payment of money aggregating in excess of $500,000 in
excess of applicable insurance coverage; or
 
3.1.7           a court of competent jurisdiction enters (i) a decree or order
for relief in respect of the Company or any Subsidiary in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company or any Subsidiary a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company or any Subsidiary under any applicable federal
or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Subsidiary
or of any substantial part of the property of the Company or any Subsidiary or
ordering the winding up or liquidation of the affairs of the Company or any
Subsidiary and any such decree or order of relief or any such other decree or
order remains unstayed for a period of 90 days from its date of entry; or
 
3.1.8           the Company or any Subsidiary commences a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law or any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the Company or any Subsidiary files a
petition, answer or consent seeking reorganization or relief under any
applicable federal or state law, or the Company or any Subsidiary makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they become due; or
 
3.1.9           Kinsey is not a member of the Board of Directors of the Company
for any reason other than his death, disability or voluntary resignation; or
 
3.1.10           David R. LaVance is neither Chief Executive Officer of the
Company nor actively involved in managing the Company; or
 
3.1.11           Thomas S. Gifford is neither Chief Financial Officer of the
Company nor actively involved in managing the Company; or
 
3.1.12           (i) any person or group (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934, as amended), except for Kinsey and his
Affiliates, becomes the beneficial owner of 50% or more of the total voting
power of the Company and was not the beneficial owner of 50% or more of the
total voting power of the Company as of the date of this Note; (ii) the Company
or any Subsidiary which contains at least 20% of the Company’s assets or
revenues merges or consolidates with or into any other Person (unless the
Company or any of its Subsidiaries is the surviving or acquiring party); (iii)
the Company or any Subsidiary which contains at least 20% of the Company’s
assets or revenues dissolves or liquidates; or (iv) the Company or any
Subsidiary which contains at least 20% of the Company’s assets or revenues sells
all or any substantial portion of its assets (unless the purchaser is a
Subsidiary of the Company); or
 
 
6

--------------------------------------------------------------------------------

 
 
3.1.13           The Company fails to use the proceeds of this Note in
accordance with Section 7.9 hereof; or
 
3.1.14           An “Event of Default” under any Indebtedness of the Company to
Kinsey or any Affiliates of Kinsey; or
 
3.1.15           The Company fails to raise an aggregate amount of $750,000 or
more resulting from (A) the sale of a $100,000 note to Zanett under the Purchase
Agreement and/or (B) the sale of (i) Common Stock, (ii) warrants, and/or (iii)
Qualified Subordinate Debt, in each case to any Persons other than Kinsey or his
Affiliates during the period commencing on the date of this Note and ending on
December 31, 2011; or
 
3.1.16           The Company fails to raise an aggregate amount of $1,000,000 or
more resulting from (A) the sale of a $100,000 note to Zanett under the Purchase
Agreement and/or (B) the sale of (i) Common Stock, (ii) warrants, and/or (iii)
Qualified Subordinate Debt, in each case to any Persons other than Kinsey or his
Affiliates during the period commencing on the date of this Note and ending on
March 31, 2012; or
 
3.1.17           The Company violates or has violated any applicable federal,
state or local law, statute, ordinance, rule, regulation, memorandum of
understanding, order or notice requirement pertaining to the collection,
transportation, storage, treatment, discharge, release or disposal of hazardous
or non-hazardous waste or substances, including, without limitation, (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §§9601 et seq.), as amended from time to time (“CERCLA”) (including,
without limitation, as amended pursuant to the Superfund Amendments and
Reauthorization Act of 1986), and such regulations promulgated under CERCLA,
(ii) the Resources Conservation and Recovery Act of 1976 (42 U.S.C. §§6901 et
seq.), as amended from time to time (“RCRA”), and such regulations promulgated
under RCRA, and (iii) any applicable federal, state or local laws or regulations
relating to the environment (collectively, the “Applicable Environmental Laws”),
except for any violation of Applicable Environmental Laws which did not, nor is
reasonably expected to, have a material adverse effect, in light of all
circumstances prevailing at the time, on the business, assets, condition
(financial or otherwise), operations, performance, properties or proposals of
the Company and its wholly-owned subsidiary, I.E.T., Inc., taken as a whole.
 
ARTICLE IV
 
REMEDIES
 
4.1           Acceleration of Maturity. This Note shall become immediately due
and payable if an Event of Default described in Sections 3.1.1, 3.1.6, 3.1.7 or
3.1.8 of this Note occurs.  Additionally, this Note shall, at the option of the
Holder, with the consent of Required Purchasers, become immediately due and
payable if any other Event of Default occurs, and in every such case the Holder
of the Note, with the consent of Required Purchasers, may declare the principal
and interest on the Note to be due and payable immediately.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CONVERSION OF NOTE
 
5.1           Conversion Privilege and Conversion Price.  Subject to and upon
compliance with the provisions of this Article, at the option of Holder, all or
any part of this Note may be converted at any time using the form attached
hereto as Attachment I, at the principal amount hereof together with accrued and
unpaid interest thereon, into fully paid and nonassessable shares (calculated as
to each conversion to the nearest 1/100 of a share) of Common Stock at the
Conversion Price, determined as hereinafter provided, in effect at the time of
conversion. The Conversion Price shall be initially $0.10 per share of Common
Stock.  Notwithstanding anything else to the contrary set forth herein, the
Holder shall have the right to convert this Note at any time it remains
outstanding pursuant to the terms set forth herein.
 
5.2           Issuance of Shares of Common Stock upon Conversion.  The Company
covenants that it will at all times reserve and keep available, free from
preemptive rights, out of its authorized Common Stock, solely for the purpose of
issuance upon conversion of this Note, such number of shares of Common Stock as
shall equal the aggregate number of shares of Common Stock that would be issued
under this Note if fully converted.  The Company also covenants that all of the
shares of Common Stock that shall be issuable upon conversion of this Note
shall, at the time of delivery, be duly and validly issued, fully paid,
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof (other than those which the Company shall promptly pay or
discharge).
 
5.3           Restrictive Legend.  Each certificate evidencing shares of Common
Stock issued to the Holder following the conversion of this Note, or upon the
payment of any interest in shares of Common Stock as provided herein, shall bear
the following restrictive legend or a similar legend until such time as the
transfer of such security is not restricted under the federal securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144
UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF
SECURITIES), OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ADJUSTMENT OF CONVERSION PRICE
 
6.1           Anti-Dilution Provisions. The Conversion Price shall be subject to
adjustment from time to time as hereinafter provided. Upon each adjustment of
the Conversion Price, the holder of this Note shall thereafter be entitled to
purchase, at the Conversion Price resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Conversion Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment and dividing the product
thereof by the Conversion Price resulting from such adjustment.
 
6.2           Adjustment of Conversion Price Upon Issuance of Common Stock.
 
6.2.1           (a)         If and whenever after the date hereof the Company
shall issue or sell any Common Stock for no consideration or for a consideration
per share less than $.08 then, forthwith, upon such issue or sale, the
Conversion Price shall be reduced (but not increased, except as otherwise
specifically provided in Section 6.2.2), to the price (calculated to the nearest
one-ten thousandth of a cent) determined by dividing (x) an amount equal to the
sum of (i) the aggregate number of shares of Common Stock outstanding
immediately prior to such issue or sale multiplied by the then existing
Conversion Price plus (ii) the consideration received by the Company upon such
issue or sale by (y) the aggregate number of shares of Common Stock outstanding
immediately after such issue or sale.
 
(b)           Notwithstanding the provisions of this Section 6.2, no adjustment
shall be made in the Conversion Price in the event that the Company issues, in
one or more transactions, (i) Common Stock upon exercise of any options issued
to officers, directors or employees of the Company pursuant to a stock option
plan or an employment, severance or consulting agreement as now or hereafter in
effect, in each case approved by the Board of Directors (provided that the
aggregate number of shares of Common Stock which may be issuable, including
options issued prior to the date hereof, under all such employee plans and
agreements shall at no time exceed the number of such shares of Common Stock on
the date hereof on a fully diluted basis that are authorized for issuance under
currently effective employee plans and agreements); (ii) Common Stock upon
conversion of this Note or any other note currently issued pursuant to the
Purchase Agreement; (iii) Common Stock upon exercise of any stock purchase
warrant or option (other than the options referred to in clause (i) above) any
other right to purchase or other convertible security outstanding on the date
hereof; or (iv) Common Stock issued as consideration in connection with
acquisitions. In addition, for purposes of calculating any adjustment of the
Conversion Price as provided in this Section 6.2, all of the shares of Common
Stock issuable pursuant to any of the foregoing shall be assumed to be
outstanding prior to the event causing such adjustment to be made.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2.2           For purposes of this Section 6.2, the following shall be
applicable:
 
(a)           Issuance of Rights or Options. In case at any time after the date
hereof the Company shall in any manner grant (whether directly or by assumption
in a merger or otherwise) any rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or securities convertible
into or exchangeable for Common Stock (such convertible or exchangeable stock or
securities being herein called “Convertible Securities”), whether or not such
rights or options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which shares
of Common Stock are issuable upon the exercise of such rights or options or upon
conversion or exchange of such Convertible Securities (determined by dividing
(i) the total amount, if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of such rights or options, or plus, in the case of such rights
or options that relate to Convertible Securities, the minimum aggregate amount
of additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (ii) the
total maximum number of shares of Common Stock issuable upon the exercise of
such rights or options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such rights or options)
shall be less than the Conversion Price in effect as of the date of granting
such rights or options, then the total maximum number of shares of Common Stock
issuable upon the exercise of such rights or options or upon conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
rights or options shall be deemed to be outstanding as of the date of the
granting of such rights or options and to have been issued for such price per
share, with the effect on the Conversion Price specified in Section 6.2.1
hereof. Except as provided in Section 6.2.2 hereof, no further adjustment of the
Conversion Price shall be made upon the actual issuance of such Common Stock or
of such Convertible Securities upon exercise of such rights or options or upon
the actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities.
 
(b)           Change in Option Price or Conversion Rate. Upon the happening of
any of the following events, namely, if the purchase price provided for in any
right or option referred to in Section 6.2.2(a) above, the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in Section 6.2.2(a) hereof, or the rate at
which any Convertible Securities referred to in Section 6.2.2(a) hereof, are
convertible into or exchangeable for Common Stock shall change (other than under
or by reason of provisions designed to protect against dilution), the Conversion
Price then in effect hereunder shall forthwith be readjusted (increased or
decreased, as the case may be) to the Conversion Price that would have been in
effect at such time had such rights, options or Convertible Securities still
outstanding provided for such changed purchase price, additional consideration
or conversion rate, as the case may be, at the time initially granted, issued or
sold. On the expiration of any such option or right referred to in Section
6.2.2(a) hereof, or on the termination of any such right to convert or exchange
any such Convertible Securities referred to in Section 6.2.2(a) hereof, the
Conversion Price then in effect hereunder shall forthwith be readjusted
(increased or decreased, as the case may be) to the Conversion Price that would
have been in effect at the time of such expiration or termination had such
right, option or Convertible Securities, to the extent outstanding immediately
prior to such expiration or termination, never been granted, issued or sold, and
the Common Stock issuable thereunder shall no longer be deemed to be
outstanding. If the purchase price provided for in Section 6.2.2(a) hereof or
the rate at which any Convertible Securities referred to in Section 6.2.2(a)
hereof are convertible into or exchangeable for Common Stock shall be reduced at
any time under or by reason of provisions with respect thereto designed to
protect against dilution, then in case of the delivery of Common Stock upon the
exercise of any such right or option or upon conversion or exchange of any such
Convertible Securities, the Conversion Price then in effect hereunder shall, if
not already adjusted, forthwith be adjusted to such amount as would have
obtained had such right, option or Convertible Securities never been issued as
to such Common Stock and had adjustments been made upon the issuance of the
Common Stock delivered as aforesaid, but only if as a result of such adjustment
the Conversion Price then in effect hereunder is thereby reduced.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Consideration for Stock. In case at any time Common Stock or
Convertible Securities or any rights or options to purchase any such Common
Stock or Convertible Securities shall be issued or sold for cash, the
consideration therefor shall be deemed to be the amount received by the Company
therefor plus any brokerage or placement fees and commissions. In case at any
time any Common Stock, Convertible Securities or any rights or options to
purchase any such Common Stock or Convertible Securities shall be issued or sold
for consideration other than cash, the amount of the consideration other than
cash received by the Company shall be deemed to be the fair value of such
consideration, as determined reasonably and in good faith by the Board of
Directors of the Company. In case at any time any Common Stock, Convertible
Securities or any rights or options to purchase any Common Stock or Convertible
Securities shall be issued in connection with any merger or consolidation in
which the Company is the surviving corporation, the amount of consideration
received therefor shall be deemed to be the fair value, as determined reasonably
and in good faith by the Board of Directors of the Company, of such portion of
the assets and business of the nonsurviving corporation as the Board of
Directors may determine to be attributable to such Common Stock, Convertible
Securities, rights or options as the case may be. In case at any time any rights
or options to purchase any shares of Common Stock or Convertible Securities
shall be issued in connection with the issuance and sale of other securities of
the Company, together consisting of one integral transaction in which no
consideration is allocated to such rights or options by the parties, such rights
or options shall be deemed to have been issued without consideration.
 
(d)           Record Date. In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock or Convertible
Securities, or (ii) to subscribe for or purchase Common Stock or Convertible
Securities, then such record date shall be deemed to be the date of the issuance
or sale of the Common Stock or Convertible Securities deemed to have been issued
or sold as a result of the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(e)           Treasury Shares. The number of shares of Common Stock outstanding
at any given time shall not include shares owned directly by the Company in
treasury, and the disposition of any such shares shall be considered an issuance
or sale of Common Stock for the purpose of this Section 6.2.
 
6.3           Stock Dividends. In case the Company shall declare a dividend or
make any other distribution upon any shares of the Company, payable in Common
Stock or Convertible Securities, any Common Stock or Convertible Securities, as
the case may be, issuable in payment of such dividend or distribution shall be
deemed to have been issued or sold without consideration.
 
 
11

--------------------------------------------------------------------------------

 
 
6.4           Stock Splits and Reverse Splits. In the event that the Company
shall at any time subdivide its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision shall be proportionately reduced and the number of Shares into
which this Note may be converted immediately prior to such subdivision shall be
proportionately increased, and conversely, in the event that the outstanding
shares of Common Stock shall at any time be combined into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased and the number of Shares into which this Note
may be converted immediately prior to such combination shall be proportionately
reduced. Except as provided in this Section 6.4 no adjustment in the Conversion
Price and no change in the number of Shares shall be made under this Article V
as a result of or by reason of any such subdivision or combination.
 
6.5           Reorganizations and Asset Sales. If any capital reorganization or
reclassification of the capital stock of the Company, or any consolidation,
merger or share exchange of the Company with another Person, or the sale,
transfer or other disposition of all or substantially all of its assets to
another Person shall be effected in such a way that holders of Common Stock
shall be entitled to receive capital stock, securities or assets with respect to
or in exchange for their shares, then the following provisions shall apply:
 
6.5.1           As a condition of such reorganization, reclassification,
consolidation, merger, share exchange, sale, transfer or other disposition
(except as otherwise provided below in Section 6.5.3), lawful and adequate
provisions shall be made whereby the Holder of this Note shall thereafter have
the right to purchase and receive upon the terms and conditions specified in
this Note and in lieu of the shares immediately theretofore receivable upon the
exercise of the rights represented hereby, such shares of capital stock,
securities or assets as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares immediately theretofore so receivable had such reorganization,
reclassification, consolidation, merger, share exchange or sale not taken place,
and in any such case appropriate provision reasonably satisfactory to such
Holder shall be made with respect to the rights and interests of such Holder to
the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Conversion Price and of the number of shares receivable
upon the exercise of this Note) shall thereafter be applicable, as nearly as
possible, in relation to any shares of capital stock, securities or assets
thereafter deliverable upon the exercise of this Note.
 
6.5.2           In the event of a merger, share exchange or consolidation of the
Company with or into another Person as a result of which the number of shares of
common stock or its equivalent of the successor Person to be issued to holders
of Common Stock is greater or lesser than the number of shares of Common Stock
outstanding immediately prior to such merger, share exchange or consolidation,
then the Conversion Price in effect immediately prior to such merger, share
exchange or consolidation shall be adjusted in the same manner as though there
were a subdivision or combination of the outstanding shares of Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
 
6.5.3           The Company shall not effect any such consolidation, merger,
share exchange, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor Person (if other than
the Company) resulting from such consolidation, share exchange or merger or the
Person purchasing or otherwise acquiring such assets shall have assumed by
written instrument executed and mailed or delivered to the Holder hereof at the
last address of such Holder appearing on the books of the Company the obligation
to deliver to such Holder such shares of capital stock, securities or assets as,
in accordance with the foregoing provisions, such Holder may be entitled to
receive, and all other liabilities and obligations of the Company hereunder.
Upon written request by the Holder hereof, such Successor Person will issue a
new Note revised to reflect the modifications in this Note effected pursuant to
this Section 6.5.
 
6.5.4           If a purchase, tender or exchange offer is made to and accepted
by the holders of 50% or more of the outstanding shares of Common Stock, the
Company shall not effect any consolidation, merger, share exchange or sale,
transfer or other disposition of all or substantially all of the Company's
assets with the Person having made such offer or with any affiliate of such
Person, unless prior to the consummation of such consolidation, merger, share
exchange, sale, transfer or other disposition the holder hereof shall have been
given a reasonable opportunity to then elect to receive upon the conversion of
this Note either the capital stock, securities or assets then issuable with
respect to the Common Stock or the capital stock, securities or assets, or the
equivalent, issued to previous holders of the Common Stock in accordance with
such offer.
 
6.6           Adjustment for Asset Distribution. If the Company declares a
dividend or other distribution payable to all holders of shares of Common Stock
in evidences of indebtedness of the Company or other assets of the Company
(including, cash (other than regular cash dividends declared by the Board of
Directors), capital stock (other than Common Stock, Convertible Securities or
options or rights thereto) or other property), the Conversion Price in effect
immediately prior to such declaration of such dividend or other distribution
shall be reduced by an amount equal to the amount of such dividend or
distribution payable per share of Common Stock, in the case of a cash dividend
or distribution, or by the fair value of such dividend or distribution per share
of Common Stock (as reasonably determined in good faith by the Board of
Directors of the Company), in the case of any other dividend or distribution.
Such reduction shall be made whenever any such dividend or distribution is made
and shall be effective as of the date as of which a record is taken for purpose
of such dividend or distribution or, if a record is not taken, the date as of
which holders of record of Common Stock entitled to such dividend or
distribution are determined.
 
6.7           De Minimis Adjustments. No adjustment in the number of shares of
Common Stock purchasable hereunder shall be required unless such adjustment
would require an increase or decrease of at least one share of Common Stock
purchasable upon conversion of the Note and no adjustment in the Conversion
Price shall be required unless such adjustment would require an increase or
decrease of at least $.01 in the Conversion Price; provided, however, that any
adjustments which by reason of this Section 6.7 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations shall be made to the nearest full share or nearest one
hundredth of a dollar, as applicable.
 
 
13

--------------------------------------------------------------------------------

 
 
6.8           Notice of Adjustment. Whenever the Conversion Price or the number
of shares of Common Stock issuable upon the conversion of this Note shall be
adjusted as herein provided, or the rights of the holder hereof shall change by
reason of other events specified herein, the Company shall compute the adjusted
Conversion Price and the adjusted number of shares of Common Stock in accordance
with the provisions hereof and shall prepare an Officer's Certificate setting
forth the adjusted Conversion Price and the adjusted number of shares of Common
Stock issuable upon the conversion of this Note or specifying the other shares
of stock, securities or assets receivable as a result of such change in rights,
and showing in reasonable detail the facts and calculations upon which such
adjustments or other changes are based. The Company shall cause to be mailed to
the Holder hereof copies of such Officer's Certificate together with a notice
stating that the Conversion Price and the number of shares of Common Stock
purchasable upon conversion of this Note have been adjusted and setting forth
the adjusted Conversion Price and the adjusted number of shares of Common Stock
purchasable upon conversion of this Note.   The Company’s failure to comply with
this Section 6.8 shall not in and of itself be conclusive evidence that there
was not an event requiring a change in the Conversion Price or the number of
shares of Common Stock issuable under this Note.
 
6.9           Notifications to Holders.  In case at any time the Company
proposes:
 
6.9.1           to declare any dividend upon its Common Stock payable in capital
stock or make any special dividend or other distribution (other than cash
dividends) to the holders of its Common Stock;
 
6.9.2           to offer for subscription pro rata to all of the holders of its
Common Stock any additional shares of capital stock of any class or other
rights;
 
6.9.3           to effect any capital reorganization, or reclassification of the
capital stock of the Company, or consolidation, merger or share exchange of the
Company with another Person, or sale, transfer or other disposition of all or
substantially all of its assets; or
 
6.9.4           to effect a voluntary or involuntary dissolution, liquidation or
winding up of the Company,
 
then, in any one or more of such cases, the Company shall give the Holder (a) at
least 10 days (but not more than 90 days) prior written notice of the date on
which the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any such issuance, reorganization, reclassification,
consolidation, merger, share exchange, sale, transfer, disposition, dissolution,
liquidation or winding up, and (b) in the case of any such issuance,
reorganization, reclassification, consolidation, merger, share exchange, sale,
transfer, disposition, dissolution, liquidation or winding up, at least 10 days
(but not more than 90 days) prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock shall be entitled thereto, and
such notice in accordance with the foregoing clause (b) shall also specify the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock, as the case may be, for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, share
exchange, sale, transfer, disposition, dissolution, liquidation or winding up,
as the case may be.
 
 
14

--------------------------------------------------------------------------------

 
 
6.10           Company to Prevent Dilution. If any event or condition occurs as
to which other provisions of this Article VI are not strictly applicable or if
strictly applicable would not fairly protect the exercise or purchase rights of
this Note evidenced hereby in accordance with the essential intent and
principles of such provisions, or that might materially and adversely affect the
exercise or purchase rights of the Holder hereof under any provisions of this
Note, then the Company shall make such adjustments in the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such exercise and purchase rights as aforesaid, and any adjustments
necessary with respect to the Conversion Price and the number of shares
purchasable hereunder as shall be determined by the Board of Directors in its
good faith business judgment so as to preserve the rights of the Holder
hereunder. In no event shall any such adjustment have the effect of increasing
the Conversion Price as otherwise determined pursuant to this Article except in
the event of a combination of shares of the type contemplated in Section 6.4
hereof, and then in no event to an amount greater than the Conversion Price as
adjusted pursuant to Section 6.4 hereof.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees that, so long as this Note is outstanding:
 
7.1           Payment of Principal and Accrued Interest. The Company will duly
and punctually pay or cause to be paid the principal sum of this Note, together
with interest accrued thereon from the date hereof to the date of payment, in
accordance with the terms hereof.
 
7.2           Corporate Existence. The Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if it shall reasonably determine that the preservation thereof is no longer
desirable in the conduct of its business.
 
7.3           Taxes; Claims; etc. The Company will, and will cause each
Subsidiary to, promptly pay and discharge all lawful taxes, assessments, and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any of its properties, real, personal, or mixed, before the same shall
become in default, as well as all lawful claims for labor, materials, and
supplies or otherwise which, if unpaid, might become a lien or charge upon such
properties or any part thereof, and which lien or charges will have a material
adverse effect on the business of the Company; provided, however, that neither
the Company nor any Subsidiary shall be required to pay or cause to be paid any
such tax, assessment, charge, levy, or claim prior to institution of foreclosure
proceedings if the validity thereof shall concurrently be contested in good
faith by appropriate proceedings and if the Company shall have established
reserves deemed by the Company adequate with respect to such tax, assessment,
charge, levy, or claim.
 
7.4           Maintenance of Existence and Properties. The Company will, and
will cause each Subsidiary to, keep its material properties in good repair,
working order, and condition, ordinary wear and tear excepted, so that the
business carried on may be properly conducted at all times in accordance with
prudent business management.
 
 
15

--------------------------------------------------------------------------------

 
 
7.5           Notices of Defaults. The Company will promptly notify the Holder
in writing of any one or more of the following occurrences:  (i) any Event of
Default under this Note, and (ii) any event of default (or if any event of
default would result upon any payment with respect to this Note) with respect to
any Indebtedness as such event of default is defined therein or in the
instrument under which it is outstanding, permitting holders to accelerate the
maturity of such Indebtedness, (iii) any litigation or proceeding involving
Company or any of its Subsidiaries as a defendant or in which any property of
the Company is subject, directly or indirectly, to a claim, and the amount in
controversy is in excess of $25,000 and (iv) any default under a material
agreements to which the Company or any of its Subsidiaries is a party.
 
7.6           Compliance with Laws. The Company will promptly comply with all
laws, ordinances and governmental rules and regulations to which it is subject,
the violation of which would materially and adversely affect the Company.
 
7.7           Insurance.  The Company will, and will cause each of its
Subsidiaries to, (i) maintain or cause to be maintained with responsible
insurance companies insurance (A) with respect to its properties and business
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses, (B) all worker’s
compensation, employer’s liability insurance or similar insurance as may be
required under the laws of any state or jurisdiction in which it may be engaged
in business, and (C) that provides officer’s and director’s coverage in form and
substance that is commercially reasonable, and  (ii) upon request of the Holder,
furnish to Holder at reasonable intervals a certificate of an authorized officer
of the Company setting forth the nature and extent of all insurance maintained
by the Company and its Subsidiaries in accordance with this Section.
 
7.8           Books and Records; Inspections.  The Company will, and will cause
each of its Subsidiaries to, keep books and records in accordance with GAAP that
accurately reflect all of its business affairs and transactions and permit the
Holder, to the extent permitted under applicable federal and state securities
laws, or any of its respective representatives, at reasonable times and
intervals to enter, at the Company’s expense, upon any premises of the Company
for the purpose (i) of examining the property, books, and records of Company and
its Subsidiaries and making copies of any such books and records;
 
7.9           Use of Proceeds.  The Company shall use the proceeds of this Note
for working capital purposes and the full payment of that certain promissory
note of Company dated April 12, 2010 in the original principal amount of
$250,000 payable to the order of Ian L. Erdos, as Trustee of the RHI Family
Trust.
 
7.10           Covenant to Guarantee Obligations and Give Security.
 
(a)           Subject to the consent of the Agent if required pursuant to
Section 8.7, upon the formation or acquisition of any new direct or indirect
Subsidiary by the Seller, the Seller shall, at the Seller’s expense:
 
(i)           within ten (10) Business Days after such formation or acquisition,
cause such Subsidiary to duly execute and deliver to the Agent a guaranty, in
form and substance reasonably satisfactory to the Agent, guaranteeing the
Obligations, and
 
 
16

--------------------------------------------------------------------------------

 
 
(ii)           within thirty (30) Business Days after such formation or
acquisition, cause such Subsidiary to duly execute and deliver to the Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements, security
agreements, pledge agreements and other similar security documents for the
purpose of granting and perfecting Liens on (x) the real and personal property
of such Subsidiary, (y) the Capital Securities in such Subsidiary held by the
Seller or any Subsidiary thereof (on a first priority Lien basis), and (z)
intercompany debt owed to and by such Subsidiary, in each case as specified by
and in form and substance reasonably satisfactory to the Agent (including
delivery of all Capital Securities in and of such Subsidiary pledged thereunder
that constitute certificated securities (as defined in the UCC)), securing
payment of all the Obligations and constituting Liens on the collateral
described in clauses (x), (y) and (z) above.
 
(b)           Upon the acquisition of any property by the Seller or any
Subsidiary, if such property, in the judgment of the Agent, shall not already be
subject to a perfected security interest in favor of the Agent for the benefit
of the Secured Parties, then the Borrower shall, at the Borrower’s expense:
 
(i)           within ten (10) Business Days after such acquisition, furnish to
the Agent a description of the property so acquired in detail reasonably
satisfactory to the Agent,
 
(ii)           within thirty (30) Business after such acquisition, cause the
applicable Obligor to duly execute and deliver to the Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, security agreement supplements, security agreements, pledge
agreements and other security documents for the purpose of granting and
perfecting Liens on such property, securing payment of all the Obligations of
the applicable Obligor and constituting Liens on such property, and
 
(iii)           within sixty (60) days after such acquisition, cause the
applicable loan party to take whatever action may be necessary or advisable in
the reasonable opinion of the Agent to vest in the Agent (or in any
representative of the Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties.
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
The Company covenants and agrees that, so long as this Note is outstanding:
 
8.1           Indebtedness.  Without the prior written consent of Holder, which
shall not be unreasonably withheld, conditioned or delayed, the Company shall
not incur, assume, or permit to exist any Indebtedness except Permitted
Indebtedness.
 
8.2           Sales.   The Company shall not sell, lease, transfer, convey, or
otherwise dispose of all or any material part of its assets, except in the
ordinary course of business, including (i) sales and/or leases of the Company’s
EcaFlo® equipment (including electrolytic replacement cells and spare and
replacement parts therefor) and (ii) sales of EcaFlo® solutions.
 
8.3           Distributions.  The Company shall not declare or pay any
Distributions.
 
 
17

--------------------------------------------------------------------------------

 
 
8.4           Transactions with Affiliates.  The Company shall not enter into
any transaction with an affiliate, including, without limitation, the purchase,
sale, or exchange of property of the Company or the rendering of any service.
 
8.5           Liens.  The Company shall not (i) create, incur, assume, or permit
to exist, or allow any joint venture or partnership of which Company is a
partner or venturer to create, incur, assume, or permit to exist any mortgage,
pledge, security interest, lien, or encumbrance on any of its respective assets,
including, without limitation, any accounts and accounts receivables (now owned
or hereafter acquired), except for Permitted Liens, (ii) acquire or agree to
acquire assets under any conditional sale agreement or title retention contract,
or (iii) sell and leaseback any assets.
 
8.6           Negative Pledges.   The Company shall not enter into any agreement
prohibiting (a) the creation or assumption of any lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
the Company to amend or otherwise modify this Note or any other Transaction
Document; or (b) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Company by way of dividends, advances, repayments of loans or
advances, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Company.
 
8.7           Mergers.  The Company shall not acquire (by virtue of a stock
purchase), consolidate with, or merge into, any other corporation or entity.
 
8.8           Dissolution.  The Company shall not liquidate or dissolve.
 
8.9           Line of Business.  The Company shall not change the general
character of business as conducted as of the date hereof or engage in any type
of business not reasonably related to its business as presently and normally
conducted.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1           Collection; Fees. If this Note is placed in the hands of an
attorney for collection, and if it is collected through any legal proceedings at
law or in equity or in bankruptcy, receivership or other court proceedings, the
Company hereby undertakes to pay all costs and expenses of collection including,
but not limited to, court costs and the reasonable attorney's fees of Holder.
 
9.2           Benefits of Note. Nothing in this Note, express or implied, shall
give to any Person, other than the Company, Holder, and their successors any
benefit or any legal or equitable right, remedy or claim under or in respect of
this Note.
 
9.3           Successors and Assigns. All covenants and agreements in this Note
contained by or on behalf of the Company and the Holder shall bind and inure to
the benefit of the respective successors and assigns of the Company and the
Holder.
 
 
18

--------------------------------------------------------------------------------

 
 
9.4           Restrictions on Transfer. Subject to the provisions of this
Section 9.4, this Note is transferable in the same manner and with the same
effect as in the case of a negotiable instrument payable to a specified person.
Prior to any transfer as provided herein, the transferor shall provide written
notice to the Company. The Company, however, may treat Holder as the owner
hereof for all purposes until this Note shall have been surrendered for transfer
as hereinafter provided. Upon surrender of this Note duly executed by Holder or
his agent or attorney, the Company shall execute and deliver a new Note in the
name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and this Note shall promptly be canceled.
 
9.5           Notice; Address of Parties. Except as otherwise provided, all
communications to the Company or Holder provided for herein or with reference to
this Note shall be deemed to have been sufficiently given or served for all
purposes on the third business day after being sent as certified or registered
mail, postage and charges prepaid, to the following addresses: if to the
Company: 4235 Commerce Street, Little River, South Carolina 29566, Attn:  Chief
Financial Officer, or at any other address designated by the Company to Holder
in writing; if to Holder:  _________________________________________________, or
at any other address designated by Holder to the Company in writing.
 
9.6           Separability Clause. In case any provision in this Note shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions in such jurisdiction shall not in
any way be affected or impaired thereby; provided, however, such construction
does not destroy the essence of the bargain provided for hereunder.
 
9.7           Governing Law. This Note shall be governed by, and construed in
accordance with, the internal laws of the state of Texas (without regard to
principles of choice of law).
 
9.8           Usury. It is the intention of the parties hereto to conform
strictly to the applicable laws of the state of Texas and the United States of
America, and judicial or administrative interpretations or determinations
thereof regarding the contracting for, charging and receiving of interest for
the use, forbearance, and detention of money (hereinafter referred to in this
Section 9.8 as “Applicable Law”). The Holder shall have no right to claim, to
charge or to receive any interest in excess of the maximum rate of interest, if
any, permitted to be charged on that portion of the amount representing
principal which is outstanding and unpaid from time to time by Applicable Law.
Determination of the rate of interest for the purpose of determining whether
this Note is usurious under Applicable Law shall be made by amortizing,
prorating, allocating and spreading in equal parts during the period of the
actual time of this Note, all interest or other sums deemed to be interest
(hereinafter referred to in this Section 9.8 as “Interest”) at any time
contracted for, charged or received from the Company in connection with this
Note. Any Interest contracted for, charged or received in excess of the maximum
rate allowed by Applicable Law shall be deemed a result of a mathematical error
and a mistake. If this Note is paid in part prior to the end of the full stated
term of this Note and the Interest received for the actual period of existence
of this Note exceeds the maximum rate allowed by Applicable Law, Holder shall
credit the amount of the excess against any amount owing under this Note or, if
this Note has been paid in full, or in the event that it has been accelerated
prior to maturity, Holder shall refund to the Company the amount of such excess,
and shall not be subject to any of the penalties provided by Applicable Law for
contracting for, charging or receiving Interest in excess of the maximum rate
allowed by Applicable Law. Any such excess which is unpaid shall be canceled.
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on the date first above written.
 
INTEGRATED ENVIRONMENTAL
TECHNOLOGIES, LTD.
 
 
 
By:                                                                   
Name:       Thomas S. Gifford
Title:         Executive Vice President and
  Chief Financial Officer
 
 
20

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
 
CONVERSION NOTICE
 
TO:  INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.
 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $________ of the outstanding principal and accrued interest of such Note
(which may be less than the stated principal amount thereof) into shares of
Common Stock of Integrated Environmental Technologies, Ltd., in accordance with
the terms of such Note, and directs that the shares of Common Stock issuable and
deliverable upon such conversion be issued and delivered to the undersigned
unless a different name has been indicated below.  If shares of Common Stock are
to be issued in the name of a person other than the undersigned holder of such
Note, the undersigned will pay all transfer taxes payable with respect thereto.
 
Address of Holder
                         
Print Name of Holder
         
Signature of Holder

Principal amount of Note to be converted $________
 
If shares are to be issued otherwise then to the Holder:
 
Address of Transferee
                         
Print Name of Transferee
         
Social Security or Employer Identification Number of Transferee

 
Issuance Date of Note:  September 23, 2011
 


21

--------------------------------------------------------------------------------